Citation Nr: 0835858	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
knee disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
knee disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to August 
1974

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in January 2006, the veteran expressed disagreement 
with a September 2005 rating decision that, in pertinent 
part, denied service connection for tinnitus.  A statement of 
the case on that issue was issued in February 2006.  However, 
a subsequently timely filed substantive appeal on that issue 
is not of record, and thus, that issue is not before the 
Board at this time.

In statements received in July 2007 and September 2007, the 
veteran raised claims for service connection for post-
traumatic stress disorder, and renal failure as due to 
service-connected diabetes, respectively.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 2001 decision, the RO most recently denied 
service connection for a bilateral knee disorder.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence received since the RO's June 2001 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for right and left knee 
disorders.   

3.  Degenerative joint disease, status post meniscal tear of 
the right knee is attributable to service.

4.  A left knee disorder is not attributable to service.
  

CONCLUSIONS OF LAW

1.  The RO's June 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has been received since the 
RO's June 2001 rating decision; thus, the claims for service 
connection for disorders of the right and left knees are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007), 38 C.F.R. § 3.156 (2007).

3.  Degenerative joint disease, status post meniscal tear of 
the right knee was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

4.  A left knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for service connection for a right knee disorder and a left 
knee disorder, as well as whether new and material evidence 
has been submitted to successfully reopen these claims.  As 
to the new and material evidence claims, the Board has found 
that evidence sufficient to reopen the veteran's previously 
denied claims has been submitted.  Therefore, discussion on 
whether VA met the duty to notify regarding these claims is 
not necessary, as the veteran's claims have, in fact, been 
granted.  Further, the veteran's claim for service connection 
for a right knee disorder is granted, and therefore any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.

The Board notes that the veteran's application to reopen his 
claim for a left knee disorder was received in September 
2003.  In October 2003, prior to its adjudication of this 
claim, the RO provided notice to the veteran regarding the 
VA's duty to notify and to assist.  Specifically, the VCAA 
notification: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the veteran about the information and 
evidence that VA will seek to provide; and (3) informed the 
veteran about the information and evidence that the veteran 
is expected to provide.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the October 2003 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran was sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection for torn medial and lateral 
menisci, left knee, with joint effusion.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
condition since the veteran was last examined.  38 C.F.R. 
§ 3.327(a).  The VA examination report is thorough, the 
examination in this case is adequate upon which to base a 
decision, and the records satisfy 38 C.F.R. § 3.326.  

Further, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  



New and Material Evidence

Service connection for a right knee disorder was initially 
denied by the RO in an October 1999 rating decision.  The 
veteran did not appeal this decision.  In a June 2001 
decision, the RO denied service connection for a bilateral 
knee disorder.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
June 2001 rating decision is final.  38 U.S.C.A. § 7105.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the most recent prior 
final denial in June 2001, service connection for a right 
knee disorder was denied because there the veteran's service 
medical records were negative for treatment of a right knee 
condition.  Service connection for a left knee disorder was 
denied because the veteran's service medical records did not 
show a chronic left knee disorder, with a duration of at 
least six months, during his period of active duty and there 
was no evidence that the then-currently diagnosed torn 
cartilage in the left knee was in any way related to the 
acute left knee injury that occurred in service and that 
resolved.  The evidence of record considered by the RO at 
that time of the prior decision included service medical 
records, an August 1999 MRI report, VA medical records dated 
between July 2000 and April 2001, and VA examinations dated 
in August 2000, November 2000, and April 2001.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private treatment reports from May 1984 through February 
2001, a lay statement from the veteran's former spouse, a VA 
outpatient report from September 2004, and a VA orthopedic 
examination from November 2005.

The additional evidence is new and material, in that it 
includes competent evidence that cures the prior evidentiary 
defect.  Specifically, the September 2004 VA outpatient 
report is new, in that it was not of record at the time of 
the prior, final denial, and it is material to both issues in 
that the VA examiner opined that it was more likely than not 
that the veteran's right and left knee disorders stemmed from 
inservice injuries.  Further, the November 2005 VA examiner 
stated that it was more likely than not that the veteran's 
left knee disorder was related to service.  
Therefore, both opinions are new and material with respect to 
a right knee disorder, and the September 2004 report is new 
and material as to the veteran's left knee disorder, as 
neither opinion was previously submitted to agency 
decisionmakers and each relates to an unestablished fact 
necessary to substantiate the claim.  Further, neither 
opinion is cumulative or redundant of the evidence of record 
at the time of the last prior final denial.

New and material evidence has been received since the RO's 
June 2001 decision; thus, the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

As noted above, the Court held that, in order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson.

A claim for service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran submitted an informal application 
to reopen his claim for service connection for a bilateral 
knee condition in September 2003.  As noted above, his claim 
for service connection for a right knee condition had been 
previously denied because the veteran's service medical 
records were negative for treatment of a right knee 
condition, and service connection for a left knee disorder 
was denied because the veteran's service medical records did 
not show a chronic left knee disorder, with a duration of at 
least six months, during his period of active duty and there 
was no evidence that the then-currently diagnosed torn 
cartilage in the left knee was in any way related to the 
acute left knee injury that occurred in service and that 
resolved.   

A review of the veteran's service medical records is negative 
for any complaints, treatment, or diagnosis of a chronic 
right knee disorder.  However, the veteran has disputed this 
lack of evidence, insisting that, in August 1974, his right 
knee locked.  He noted that he was seen in sick bay, and that 
he was provided crutches for two weeks and placed on light 
duty.

The veteran reported with complaints of his left knee popping 
out on September 3, 1973.  A history of trauma was noted.  
Edema was not present, though the veteran had some tenderness 
just above the patella.  The examiner diagnosed the veteran 
with a pulled muscle.  On September 5, 1973, the veteran 
returned and again reported with a left knee injury.  At that 
time, the veteran complained of swelling and pain when 
running.  The veteran was placed on light duty for one day 
until he could be seen by a doctor.  An injury to the left 
knee was noted again on September 6, 1973; however, there are 
no findings or diagnosis included with this entry.  The 
veteran's August 1974 examination failed to note any 
abnormalities regarding the veteran's lower extremities.  

In May 1984, the veteran was seen by a private physician, 
R.T.B., M.D.  At that time, the veteran reported a history of 
a "twisted" right knee two years prior.  The veteran noted 
that, in 1982, his right knee was re-injured when he stomped 
on a firecracker.  He further reported that, in 1971, during 
active duty, his knee "popped out" and he was treated with 
crutches.  The veteran provided a consistent history of his 
right knee "going out," as well as locking, effusion, and 
pain.  An arthrogram revealed a tear of the lateral meniscus.  
It was then noted that the veteran would undergo arthroscopic 
surgery.

Arthroscopic surgery, specifically a right lateral 
meniscetomy, was performed in May 1984.  

A July 1999 VA examination noted that the veteran complained 
of periodic pain, weakness, stiffness, and swelling of the 
right knee.  He also noted giving-way and locking.  The 
veteran was not taking medication for a right knee disorder.  
Flare-ups occurred 1-2 times per week.  No episodes of 
dislocation or recurrent subluxation were noted.  X-rays 
revealed mild spurring around the margin of the lateral 
compartment and along the superior aspect of the patella.  
Findings were compatible with mild degenerative joint 
disease.  There was no evidence of fracture, dislocation, 
destructive bony lesion, or significant knee joint effusion.

A VA report from August 1999 noted mild effusion of the right 
knee as well as osteoarthritic changes.  The veteran's 
lateral compartment was slightly narrowed, and the posterior 
horn of the lateral meniscus showed a slightly diminished 
volume and a blunted interior edge, possibly secondary to the 
veteran's prior meniscetomy.  

A February 2001 medical report from G.O.S., M.D., noted pain 
in the medial and lateral joint line areas of the left knee.  
Increased pain was noted on rotation.  Examination of the 
right knee revealed crepitation about the patellofemoral 
joint on the left side.  The veteran was diagnosed with 
bilateral knee pain, a tear of the medical meniscus and 
lateral meniscus of the left knee, a tear of the lateral 
meniscus of the right knee, and degenerative arthritis, 
bilaterally.  Arthroscopic surgery was recommended for the 
left knee.

The veteran's claim for a right knee disorder is supported by 
a January 2004 statement from the veteran's former spouse.  
She noted that, when stationed in California, the veteran 
collapsed after stooping to pick up groceries.  She reported 
that he was unable to walk without assistance because his 
right knee had "given out."  She further noted that the 
veteran reported to the base doctor and was placed on 
crutches for a period of two weeks.

A September 2004 VA medical report noted that the veteran had 
suffered from bilateral knee pain for 20 years.  The veteran 
reported a history of a "bucket-handle" tear in the right 
knee that occurred in 1981.  The examiner noted moderate 
crepitus, bilaterally, as well as early osteoarthritis 
secondary to meniscal removal 20 years prior.  The examiner 
opined that, based on the veteran's history, it was more 
likely than not that the veteran's bilateral knee disorders 
were the result of injuries sustained while in the military, 
and that the veteran "should be SC for both knees."

The veteran was afforded a VA examination in November 2005.  
At that time, the examiner noted a review of the veteran's 
claims file.  The veteran complained of bilateral knee pain, 
with the right worse than the left.  Regarding the right 
knee, the examiner stated that "it is evident from [the 
veteran's private examiner's] history that the veteran had 
symptoms prior to 1982 and that the incident in 1982 was a 
're-injury.'"  The veteran stated that his right knee locked 
at least once per month, and that it would also give way on 
occasion.  Pain was reported after walking one block.  

On examination, there was no crepitus.  X-rays revealed a 
minimal spur formation about the patella which was not 
associated with any symptoms, and lateral joint space 
narrowing with a femoral-tibial spur formation.  The examiner 
diagnosed the veteran with postoperative status tear, lateral 
meniscus, right knee, with evidence of post-traumatic 
osteoarthritis.  The examiner stated that based on a review 
of the records, and particularly the history and examination 
of Dr. B. in 1984 coupled with the veteran's history (albeit 
unsupported by the actual service medical records) that it 
was at least as likely as not that the veteran's right knee 
disorder was related to his period of active service.  The 
examiner further concluded that the veteran's lateral 
compartment osteoarthritis, as shown in September 2004, was 
the result of the lateral meniscetomy and therefore related 
to service as well.  

Regarding the veteran's left knee, the veteran reported 
anterior and lateral pain.  No locking or giving way was 
reported.  Daily pain was not noted.  Instead, the veteran 
complained of pain "every couple of days."  Swelling was 
reported once per month.  On examination, there was no 
crepitus.  X-rays revealed a minimal spur formation about the 
patella which was not associated with any symptoms.  The 
examiner stated that it was not likely that the veteran's 
current left knee disorder was related to his military 
service, as there was no trauma in service and the 
examination in service did not suggest meniscal tears.  

In October 2006, the veteran was diagnosed with arthroscopic 
debridement of the right knee by a private physician.


Right knee disorder  

While the veteran's service medical records are negative for 
a right knee disorder, the veteran stated that he injured his 
right knee during his period of active service, and that he 
was provided crutches for a two-week period.  The Board notes 
that the veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Further, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the veteran's assertion is supported by the 
veteran's former spouse, who noted that, following the 
incident, the veteran was unable to walk without assistance 
because his right knee had "given out."  She further noted 
that the veteran reported to the base doctor and was placed 
on crutches for a period of two weeks.

Medical evidence of record indicates that the veteran was 
treated for a right knee disorder, by a private physician, in 
May 1984.  At that time, the veteran reported a re-injury of 
the right knee in 1982.  The September 2004 VA examiner 
stated that it was more likely than not that the veteran's 
right knee injury was related to his period of active 
service, and that opinion was supported by an additional VA 
examiner in November 2005.  

Therefore, although the veteran's service medical records are 
negative for contemporaneous documentation of a right knee 
disorder, the veteran's history is supported by the evidence 
of record, to include the lay statement from the veteran's 
former spouse.  Further, two VA examiners have attributed the 
veteran's current right knee disorder to his military 
service.  Therefore, because the veteran has provided medical 
evidence of a current disability, credible lay evidence of an 
inservice incurrence of a right knee injury, and medical 
evidence of a nexus between the claimed inservice injury and 
his current disorder, service connection for degenerative 
joint disease, status post meniscal tear of the right knee is 
granted.  See Hickson.


Left knee disorder

As noted, the veteran's service medical records show 
treatment for a pulled muscle in September 1973.  A chronic 
left knee disorder was not diagnosed.  After September 1973, 
the veteran's service medical record is negative for 
complaints, treatment, or diagnosis of a chronic left knee 
disorder.  The veteran's August 1974 examination failed to 
note any abnormalities regarding the veteran's lower 
extremities.  

Although the September 2004 VA examiner noted a positive 
etiological nexus between the veteran's current left knee 
disorder and his period of active service, the November 2005 
VA examiner provided a contrasting opinion.  

The Board notes that, when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Although the September 2004 VA examiner opined that it was 
more likely than not that the veteran's left knee disorder 
was related to his period of active service, a rationale for 
this opinion was not provided.  Further, the examiner failed 
to note a review of the veteran's claims file.

In contrast, the November 2005 VA opinion included a review 
of the claims file, and included an in-depth rationale for 
the negative etiological opinion.  Further, prior medical 
evidence, to include the September 2004 opinion, was 
thoroughly reviewed and discussed.  Therefore, the Board has 
assigned more probative weight to the November 2005 opinion.

Aside from the September 2004 VA opinion, the only additional 
evidence in support of an etiological nexus between the 
veteran's current left knee disorder, and his period of 
service, has come from the veteran himself.  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  However, the veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno.

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
VA opinion dated in November 2005.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior VA outpatient reports, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The VA 
examiner examined the veteran, reviewed the claims file, 
discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  The opinion is consistent with the 
documentary record as set forth above.  

In sum, the most competent evidence does not establish that 
the veteran's current left knee disorder began in service.  
There are no post-service records of any complaints, 
findings, treatment, or diagnosis of a left knee disorder 
until February 2001 (more than 26 years after separation).  
This significant lapse of time is highly probative evidence 
against the veteran's claim of a nexus between a current left 
knee disorder and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  The most probative evidence 
establishes that any current left knee disorder is not 
etiologically related to service, as supported by the 
documentary record.  Despite the veteran's contentions that 
he had a left knee disorder since service, as well as the 
positive etiological opinion of the September 2004 VA 
examiner, the probative evidence weighs against service 
connection at this time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current left knee disorder is 
not related to the veteran's period of service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

The application to reopen the claim for service connection 
for a right knee disorder is granted.

The application to reopen the claim for service connection 
for a left knee disorder is granted.

Entitlement to service connection for degenerative joint 
disease, status post meniscal tear of the right knee is 
granted.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


